The court erred in permitting the appellee to reproduce the contents and state the effect of letters and telegrams received by him from his agent, the commission company in St. Louis, Mo., showing purchases and sales of grain by said agent for appellee. That this testimony was subject to the objection made to it, that it was hearsay, there can be no doubt. For a late case in point, see Kirby Lumber Co. v. Cummings  Co., 12 Texas Ct. Rep., 810. The fifth and sixth assignments of error must therefore be sustained.
We find no merit in other assignments.
Because of the errors pointed out, the judgment is reversed and the cause remanded for a new trial.
Reversed and remanded.